Citation Nr: 0913972	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-13 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1965 
and September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  Although the Veteran requested a 
Travel Board hearing in March 2006, he subsequently cancelled 
this hearing in December 2007.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's hypertension, which first manifested many 
years after service, was not incurred in service.

3.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

4.  The Veteran never served in Vietnam; thus, his 
allegations of in-service herbicide exposure while on active 
service in Vietnam are not credible.

5.  The Veteran's active service in the Republic of Korea 
occurred after herbicides were used along the demilitarized 
zone (DMZ); thus, his allegations of in-service herbicide 
exposure while on active service in the Republic of Korea 
also are not credible.

6.  The Veteran's diabetes mellitus, which first manifested 
many years after service, was not incurred in service and was 
not caused by claimed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January and August 2005 and June 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, evidence documenting his claimed in-country 
service in Vietnam and his alleged in-service herbicide 
exposure in the Republic of Korea, evidence of an in-service 
stressor, linking evidence between PTSD and the in-service 
stressor, and noted other types of evidence the Veteran could 
submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence is against granting 
service connection for hypertension, PTSD, and for diabetes 
mellitus, including as secondary to herbicide exposure.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the June 
2006 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2005 VCAA notice was provided prior to the March 2005 
rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Accordingly, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  With respect to the Veteran's service connection 
claim for PTSD, the RO has obtained his service personnel 
records in order to attempt corroboration of his claimed in-
service stressors.  As will be discussed below, however, the 
Veteran's claimed in-service stressors are not capable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).  The Veteran's service personnel records also show 
that he never served in Vietnam.  Although the Veteran served 
in the Republic of Korea, he was not assigned to one of the 
units which was exposed to herbicides along the DMZ and 
served in Korea after the time period when herbicides were 
used along the DMZ.  Additionally, in response to a request 
from the RO for any records showing that the Veteran was 
exposed to herbicides during active service, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
notified VA in November 2004 that there were no records of 
such exposure.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claim for 
hypertension, there is no competent medical evidence linking 
the Veteran's current hypertension to active service.  With 
respect to the Veteran's service connection claim for PTSD, 
there is no competent evidence of an in-service stressor.  
Service connection for PTSD cannot be granted in the absence 
of an in-service stressor and an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Finally, with respect to the Veteran's service 
connection claim for diabetes mellitus, because there is no 
evidence of in-service herbicide exposure, no examination is 
necessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred his current 
hypertension during active service.  He also contends that he 
incurred PTSD during active service in Vietnam and in Korea.  
Finally, he contends that he incurred diabetes mellitus 
during active service, including as a result of in-service 
exposure to Agent Orange in Vietnam and Korea and exposure to 
Agent Blue (another herbicide) in Korea.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension and diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

VA also has received from the Department of Defense (DOD) a 
listing of locations outside of Vietnam where Agent Orange 
was used or tested over a number of years.  In this regard, 
and as the Veteran was notified in a January 2005 letter from 
the RO, DOD has confirmed that Agent Orange was used along 
the DMZ in Korea from April 1968 to July 1969.  Fields of 
fire between the front line defensive positions and the south 
barrier fence were defoliated.  The size of the treated area 
was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the "civilian control line."  
There was no indication that herbicides were sprayed in the 
DMZ itself.  Herbicides were applied through hand spraying 
and by hand distribution of pelletized herbicides.  Although 
restrictions were put in place to limit potential for spray 
drift, run-off, and damage to food crops, records indicate 
that the effects of spraying were sometimes observed as far 
as 200 meters down wind.

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If the 
Veteran instead either belonged to a different unit located 
in Korea during this time period, or served in one of the 
units identified by DOD between September 1, 1967 and August 
31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicates 
that, at a pre-induction physical examination in February 
1962, clinical evaluation was normal except for hammertoe of 
the fifth toe on the left foot.  The Veteran's urinalysis was 
negative for albumin and sugar.  His blood pressure was 
126/60.  

At an induction physical examination in March 1963, clinical 
evaluation was normal except for a hemorrhoidal tag.  The 
Veteran's urinalysis was negative for albumin and sugar.  His 
blood pressure was 130/64.  The Veteran denied any relevant 
medical history.  

At a separation physical examination in January 1965, 
clinical evaluation was normal except for an appendectomy 
scar on the right lower quadrant and a 1 inch chin scar.  The 
Veteran's urinalysis was negative for albumin and sugar.  His 
blood pressure was 122/70.  The Veteran denied any relevant 
medical history.  

At an enlistment physical examination in September 1971, 
clinical evaluation was normal.  The Veteran's urinalysis was 
negative for albumin and sugar.  His blood pressure was 
124/74.  The Veteran denied any relevant medical history.

At his separation physical examination in August 1974, 
clinical evaluation was normal except for a right paramedia 
scar (abdominal).  The Veteran's urinalysis was negative for 
albumin and sugar.  His blood pressure was 120/72.  In 
September 1974, the Veteran signed a statement indicating 
that there had been no change in his medical condition since 
his separation physical examination.

The Veteran's service personnel records show that he served 
in the Republic of Korea from May 1972 to June 1973 and in 
the Panama Canal Zone from March to September 1974.  No 
Vietnam service is shown.  His principal duties during active 
service were as a preventive medical specialist.  The Veteran 
was awarded the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.

The post-service evidence shows that, on U.S. Army Reserve 
physical examination in April 1975, clinical evaluation was 
normal.  The Veteran's urinalysis was negative for albumin 
and sugar.  His blood pressure was 132/80.  The Veteran 
denied any relevant medical history.

When he filed his claims of service connection in October 
2004, he contended in statements on his VA Form 21-526 that 
he had been exposed to Agent Orange while serving in Vietnam.

In a November 2004 statement, the Veteran contended that his 
duties while on active service in Korea between 1964 and 1965 
involved inspecting merchant marine ships "some which 
carried hazardous materials.  We gave shots to crew members 
to bring their records up to date, causing me to be exposed 
to various diseases."  The Veteran also contended that his 
duties involved inspecting cargo on these ships, including 
"container leakage of hazardous materials, some which I did 
not know what they were."  He contended that his duties 
included collecting water samples along the DMZ.  During 
these water sample collection trips, the Veteran contended, 
his in-service stressors included having North Korean 
soldiers on the other side of the DMZ point loaded weapons at 
him in his jeep and getting lost along the DMZ and having 
American soldiers stop and interrogate him.  The Veteran 
contended that another in-service stressor occurred during a 
jeep trip "in the jungle" while he was on active service in 
the Panama Canal Zone when he and other soldiers in his unit 
came upon a civilian bus crash which involved many 
fatalities.

On VA outpatient treatment in November 2004, the Veteran 
reported that his capillary blood glucose was "in general 
running higher" and that his blood pressure was "better."  
The Veteran's blood pressure was 136/80.  The assessment 
included diabetes, with a note that "control has really 
slipped" in the previous 3 months, and hypertension under 
"inadequate control."

On VA examination in January 2005, the Veteran identified "a 
number of significant stressors while on active duty."  He 
contended that his in-service duties included being "a 
public health technician focusing on toxic materials and 
infectious agents."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran contended that, while assigned to the DMZ in Korea, 
he heard intermittent fire fights.  He also contended that 
his duties involved taking soil and water samples along the 
DMZ and reported that a North Korean soldier once had 
"raised a rifle at him from perhaps 50 feet away on the side 
of the demarcation line."  He alleged that another in-
service stressor occurred during "an inspection of a 
commercial ship that was suspected of containing toxic 
chemical agents" while on active service in Korea.  The 
Veteran also alleged that another in-service stressor had 
occurred when he and other soldiers in his unit came upon a 
civilian bus crash in Panama which involved many fatalities.  
The Veteran reported that he was "highly socially isolated.  
His first and only marriage quickly ended in divorce because 
of [PTSD] symptoms."  Mental status examination of the 
Veteran showed tenseness during the interview "when talking 
about trauma while on active duty," full orientation, intact 
memory, no psychotic behavior, no delusions, hallucinations, 
or thought disorder, and well-organized, goal-oriented 
thinking.  The Veteran's GAF score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The impressions 
included PTSD "related to traumatic experiences while on 
active duty."

On VA outpatient treatment in February 2005, the Veteran 
reported no problems.  His blood pressure was 124/78.  The 
assessment included diabetes with "control improved, but 
still too high late in the day and in the AM," and 
hypertension under "much better control" after increasing 
medication.

In a July 2005 statement, the Veteran contended that he had 
been "exposed to Agent Orange container leakage and spills 
while on medical inspections of cargo ships" on active 
service in Korea.

In an October 2005 statement, the Veteran contended that he 
was exposed to Agent Orange between June 15, 1964, and 
September 15, 1964, while conducting "a sanitary and 
industrial hygiene inspection" of a cargo ship carrying 
Agent Orange and Agent Blue "en route to Vietnam."  The 
Veteran stated, "  Our inspection team encountered leakage 
and spillage from barrels containing these materials in the 
hold of the ship that was unventilated."

On VA outpatient treatment in November 2005, no complaints 
were noted.  The Veteran's blood pressure was 111/62.  The 
assessment included diabetes under "inadequate control."

In a June 2006 statement, the Veteran contended that he and 
another soldier "were confronted by North Korean Army guards 
positioned on the other side of a fence from us.  They locked 
their rifles and pointed them at us and were yelling at us 
threateningly."  This occurred between July and September 
1973.  The Veteran also contended that, while on active 
service in the Panama Canal Zone between May 15, 1974, and 
July 15, 1974, he and other soldiers "on a jeep 
trip...encountered a terrible bus accident with many deaths and 
mutilations."

On VA outpatient treatment in July 2006, the Veteran brought 
with him records of his capillary blood glucose (CBG) test 
results showing that his glucose was in the mid-100's.  The 
Veteran's blood pressure was 120/62.  The assessment included 
diabetes and hypertension, each under good control.

In October 2006, the Veteran complained of dizziness which 
had lasted for about a week.  His blood pressure was 123/77.  
The assessment included a history of well controlled 
hypertension and diabetes mellitus.

In February 2008, the Veteran submitted additional evidence 
in support of his claims directly to the Board.  This 
evidence related to his service connection claims for PTSD 
and for diabetes mellitus, including as secondary to 
herbicide exposure.  Most of the evidence consisted of 
duplicates of other evidence, including the Veteran's lay 
statements, already of record.  

In an August 2006 VA outpatient treatment note included in 
these records, the Veteran complained of a "lifelong history 
of difficulties functioning in life, involving interpersonal 
relationships, and functioning at work."  The Veteran 
described his in-service stressors as being threatened by 
North Korean soldiers along the DMZ and the civilian bus 
accident in Panama.  Mental status examination of the Veteran 
showed normal speech, linear thought process, intermittent 
suicidal ideation with no plan or intent, no paranoia or 
grandiosity.  The Veteran's GAF score was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The VA examiner noted 
that the Veteran "would not benefit from treatment in the 
PTSD clinic (in fact it may be deleterious for him)."  The 
diagnoses included post-traumatic stress syndrome (sub-
threshold PTSD).  

In a November 2007 treatment note included in these records, 
a VA staff psychiatrist who had diagnosed the Veteran with 
PTSD in January 2005 noted that this diagnosis was "based on 
active duty stressors."  This VA examiner also contended 
that the Veteran was a credible historian.  He concluded, "  
In my opinion, the 'lack of documentation' is to[o] rigidly 
applied and the diagnosis of PTSD should be respected."

In a March 2009 Brief, the Veteran's service representative 
waived RO jurisdiction over the evidence which the Veteran 
had submitted to the Board in February 2008.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
hypertension.  Initially, the Board notes that the Veteran 
was not diagnosed as having hypertension during active 
service or within the first post-service year (i.e., by 
September 1975) such that service connection for hypertension 
would be warranted on a presumptive service connection basis.  
See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service 
treatment records show instead that his blood pressure 
generally was within normal limits throughout active service.  
The Veteran also repeatedly denied any medical history of 
hypertension during active service.  The Veteran's blood 
pressure was elevated slightly on U.S. Army Reserve physical 
examination in April 1975 when he again denied any relevant 
medical history.  It appears that the Veteran first was 
treated for hypertension in November 2004, or more than 
30 years after service separation in September 1974, when it 
was noted that his hypertension was not under good control.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran 
currently has hypertension which is under good control.  None 
of the Veteran's post-service VA treating physicians have 
related his current hypertension to active service.  Absent 
evidence of hypertension during active service or within the 
first post-service year, and without competent evidence 
relating the Veteran's current hypertension to active 
service, the Board finds that service connection for 
hypertension is not warranted.

With respect to the Veteran's PTSD claim, the Board notes 
that there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

In this case, the Veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
The Veteran's service personnel records also do not show any 
combat citations or awards; as will be explained below, the 
Veteran's assertion of Vietnam service lacks credibility.  In 
such cases, the record must contain other evidence that 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Board observes that the Veteran has provided inconsistent 
statements regarding his claimed in-service stressors during 
active service in Korea.  Although the Veteran contended that 
several of his alleged in-service stressors occurred while he 
was on active service in Korea, in statements submitted in 
support of this claim, he dated all of these alleged in-
service stressors either before or after his service 
personnel records show that he actually was on active service 
in Korea.  The Veteran has contended that one of his in-
service stressors occurred when he was conducting soil and 
water sample testing along the DMZ and North Korean soldiers 
pointed their weapons at him from the other side of the DMZ.  
Although the Veteran asserted in November 2004 and October 
2005 statements that this alleged stressor occurred while he 
was on active service in Korea between 1964 and 1965 or June 
and September 1964, he later asserted in June 2006 that this 
stressor occurred while he was on active service in Korea 
between July and September 1973.  As noted above, the 
Veteran's service personnel records only show that he served 
in Korea from May 1972 to June 1973.  The Veteran 
subsequently contended in February 2008 that his service 
personnel records were in error and that, in fact, he had 
served in Korea between 1964 and 1965; however, there is no 
objective evidence supporting this assertion.  

The Veteran's assertions about taking soil and water samples 
along the DMZ and being exposed to provocative actions by 
North Korean Army soldiers on the other side of the DMZ also 
seem inconsistent with his principal duties during active 
service as a preventive medical specialist.  The Veteran 
contended at his January 2005 VA examination that another in-
service stressor involved "an inspection of a commercial 
ship that was suspected of containing toxic chemical agents" 
while on active service in Korea; however, there is no 
evidence in the Veteran's service personnel records 
supporting his contention that his in-service duties included 
inspecting commercial ships while on active service in Korea.  
The Veteran subsequently contended in October 2005 that this 
commercial ship inspection incident exposed him to herbicides 
which were en route to Vietnam (discussed below); he did not 
contend in October 2005 that this incident was one of his in-
service stressors supporting a diagnosis of PTSD.  Given the 
Veteran's inconsistencies concerning his alleged in-service 
stressors during active service in Korea, the Board finds 
these statements not to be credible and entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board acknowledges that the Veteran's statements 
concerning an alleged in-service stressor involving a 
civilian bus crash in Panama which occurred between May and 
July 1974 are consistent with his dates of service in the 
Panama Canal Zone from March to September 1974.  He has not 
provided sufficient additional details concerning any of his 
alleged in-service stressors, however, such that 
corroboration could be attempted by JSRRC.  And JSRRC would 
not be able confirm an incident involving civilians.    

The Veteran and his service representative rely heavily on 
the VA examiner's January 2005 opinion as support for the 
PTSD claim.  In this regard, the Board observes that the VA 
examiner who diagnosed the Veteran as having PTSD in January 
2005 subsequently asserted in November 2007 that this 
diagnosis was "based on active duty stressors."  This VA 
examiner also contended in November 2007 that the Veteran was 
a credible historian.  He concluded, "In my opinion, the 
'lack of documentation' is to[o] rigidly applied and the 
diagnosis of PTSD should be respected."  The Court has held 
that the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Court also has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  

Contrary to the VA examiner's November 2007 statement, which 
was not supported by a review of the Veteran's service 
personnel records, the Board finds that the Veteran is not a 
credible historian regarding his claimed in-service 
stressors.  An after-the-fact medical opinion cannot serve as 
the basis for corroboration of an in-service stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  Moreover, it 
appears that the VA examiner who diagnosed the PTSD in 
January 2005 based on his alleged in-service stressors was 
not "informed of the relevant facts" concerning the 
Veteran's inconsistency regarding his alleged in-service 
stressors or the circumstances of his active service in Korea 
and the Panama Canal Zone.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, the Board finds that 
the VA examiner's January 2005 opinion is entitled to no 
probative value.  

Although the Veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence that corroborates any of his 
claimed in-service stressors.  Indeed, the Board finds 
specifically that the veteran's allegations regarding 
stressors is not credible.  Thus, as there is no evidence 
that any of his claimed in-service stressors actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure.  Initially, the Board notes that there is no 
support in the Veteran's service personnel records or service 
treatment records for his assertion in October 2004 that he 
served in Vietnam.  Accordingly, the Board finds the 
Veteran's assertions regarding in-service herbicide exposure 
while on active service in Vietnam inherently incredible and 
entitled to no probative value.  See Bostain, 11 Vet. 
App. at 127, and Routen, 10 Vet. App. at 186.  

The Veteran also has contended that he was exposed to Agent 
Orange and Agent Blue while on active service in Korea during 
inspections of commercial ships which were en route to 
Vietnam and while collecting soil and water samples along the 
DMZ.  There is no support in the Veteran's service personnel 
records or service treatment records that he was exposed to 
herbicides during active service in Korea.  As noted 
elsewhere, there is no support for the Veteran's allegations 
that his in-service duties as a preventive medical specialist 
in Korea involved inspecting commercial ships with cargoes of 
herbicides bound for Vietnam or that he was exposed to 
herbicides while collecting soil and water samples along the 
DMZ.  Specifically, and as noted above, the Veteran's 
November 2004 and October 2005 statements concerning in-
service herbicide exposure while in Korea between 1964 and 
1965 are inherently incredible and entitled to no probative 
value because the Veteran was not on active service in Korea 
until May 1972, or 7 years after this alleged in-service 
herbicide exposure occurred.  NPRC also informed VA in 
November 2004 that there were no records that the Veteran was 
exposed to herbicides during either period of active service.  
Further, the Veteran was notified in January 2005 that in-
service exposure to herbicides (Agent Orange) in Korea was 
conceded only if he had served along the DMZ between April 
1968 and July 1969 and was assigned to specific infantry, 
armor, and cavalry units in the 2nd Infantry Division or 7th 
Infantry Division.  The Veteran's service personnel records 
do not show that he was assigned to any of these units while 
on active service in Korea or that he served along the DMZ.  
Instead, these records show that he was assigned to the 
5th Preventive Medical unit throughout his tour of duty in 
Korea from May 1972 to June 1973.  In fact, the Board 
observes that the Veteran was on active service in Korea well 
after the time period identified by DOD when herbicides were 
sprayed along the DMZ.  Thus, the Board finds that the 
Veteran's in-service herbicide exposure cannot be presumed 
and diabetes mellitus could not be related to active service 
on a presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.   

The Veteran also is not entitled to service connection for 
diabetes mellitus on a direct service connection basis.  The 
Veteran's service treatment records show that urinalysis was 
negative for sugar and albumin repeatedly during active 
service.  It appears that the Veteran first was diagnosed as 
having diabetes mellitus in November 2004 and his current 
diabetes mellitus is well controlled.  None of the Veteran's 
post-service VA treating physicians have related his current 
diabetes mellitus to active service.  Thus, the Board finds 
that service connection for diabetes mellitus on a direct 
service connection basis also is not warranted. 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


